                                                                                         FILED
                                                                                2019 Apr-24 PM 03:09
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION

JUAN CARLOS BANDERAS-GONZALES,            )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 4:19-cv-00042-MHH-SGC
                                          )
BENNER, et al.,                           )
                                          )
      Respondents.                        )

                            MEMORANDUM OPINION

      This is a petition for a writ of habeas corpus filed by Juan Carlos Banderas-

Gonzales pursuant to 28 U.S.C. § 2241, challenging his detention pending removal

under the Immigration and Nationality Act. On April 22, 2019, the respondents

filed a motion to dismiss the petition as moot.       (Doc. 12).    In the motion,

Respondents establish that Mr. Banderas-Gonzales was removed from the United

States on March 22, 2019. (Doc. 12-1). Because Mr. Banderas-Gonzales has been

removed, the Court no longer may provide meaningful relief. Thus, Mr. Banderas-

Gonzales’s petition for writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323

F.3d 906, 913 (11th Cir. 2003). Accordingly, the Court will dismiss this action.

      A separate order will be entered.

      DONE this 24th day of April, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE
